Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 08/02/2022.
Claims 5-17 are under examination.


Allowable Subject Matter
Claims 5-17 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 08/02/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20190065278 A1	TENANT-SPECIFIC POLICY GENERATION AND ENFORCEMENT WITHIN CONTAINERS
US 20180084081 A1	CLOUD OPERATION RESERVATION SYSTEM
US 9807031 B2	System And Method For Network Configuration
US 20160308852 A1	SYSTEM AND METHOD FOR ESTABLISHING AND MONETIZING TRUSTED IDENTITIES IN CYBERSPACE WITH PERSONAL DATA SERVICE AND USER CONSOLE
US 20140108784 A1	REDUCING NOISE IN A SHARED MEDIA SESSSION
US 20140096182 A1	SYSTEMS AND METHODS FOR DISTRIBUTED TRUST COMPUTING AND KEY MANAGEMENT
US 20140068340 A1	Method And System For Compliance Testing In A Cloud Storage Environment
US 20130311778 A1	SYSTEM AND METHOD FOR SECURE CLOUD SERVICE DELIVERY WITH PRIORITIZED SERVICES IN A NETWORK ENVIRONMENT
US 10108465 B1	Automated Cloud Service Evaluation And Workload Migration Utilizing Standardized Virtual Service Units

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431